         Case 1:17-cv-01789-DLC Document 433 Filed 09/13/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                          THE SOUTHERN DISTRICT OF NEW YORK

        SECURITIES AND EXCHANGE
        COMMISSION,
                                                           Case No. 17-CV-1789 (DLC)

                       Plaintiff,

                               v.

        LEK SECURITIES
        CORPORATION, et al.,



                       Defendants.


 DEFENDANTS PUSTELNIK, FAYYER AND AVALON’S MEMORANDUM OF LAW
     IN SUPPORT OF MOTION IN LIMINE TO PRECLUDE THE SEC FROM
    INTRODUCING EVIDENCE CONCERNING PURPORTED PAYMENTS TO
               PURPORTED ASSOCIATES OF PUSTELNIK

       Defendants Sergey Pustelnik, Nathan Fayyer, and Avalon FA Ltd. (“Defendants”)

respectfully submit this Memorandum of Law in Support of their Motion in Limine to Preclude

the SEC from introducing evidence concerning purported payments made to purported associates

of Pustelnik.

                                         ARGUMENT

       In the Joint Pre-Trial Statement, the SEC states that Daniel Hanuka, CFO of Lek, will

testify “about compensation that two other individuals associated with defendant Pustelnik

received.” Similarly, Patrick McCluskey, an SEC employee, will testify about “transers of funds

from Avalon Fund Aktiv’s bank accounts to defendant Pustelnik and his affiliates” (emphasis

added,) and the use of Avalon Fund Aktiv’s credit card by “another individual affiliated with
         Case 1:17-cv-01789-DLC Document 433 Filed 09/13/19 Page 2 of 3



Pustelnik.” None of this testimony is relevant, but it is highly prejudicial and will confuse the

jury.

        Under Rule 401, “[e]vidence is relevant when ‘it has any tendency to make a [material]

fact more or less probable than it would be without the evidence.’” United States v. White, 692

F.3d 235, 246 (2d Cir.2012), as amended (Sept. 28, 2012) (quoting Fed. R. Evid. 401) (footnote

omitted). “A material fact is one that would affect the outcome of the suit under the governing

law.” Arlio v. Lively, 474 F.3d 46, 52 (2d Cir. 2007) (quoting Beth Israel Med. Ctr. v. Horizon

Blue Cross & Blue Shield of N.J., Inc., 448 F.3d 573, 579 (2d Cir. 2006)). Irrelevant evidence is

inadmissible. Fed. R. Evid. 402.

        Under Rule 403, the Court may exclude evidence even if it is relevant where its probative

value is substantially outweighed by the risk of “unfair prejudice, confusing the issues,

misleading the jury, undue delay, wasting time, or needlessly presenting cumulative evidence.”

See generally United States v. Gupta, 747 F.3d 111, 131–32 (2d Cir. 2014); Gerber v. Computer

Assocs. Int'l, Inc., 303 F.3d 126, 136 (2d Cir. 2002). Evidence is considered prejudicial if it

“involves some adverse effect ... beyond tending to prove the fact or issue that justified its

admission into evidence.” Highland Capital Mgmt., L.P. v. Schneider, 551 F. Supp. 2d 173, 176–

77 (S.D.N.Y. 2008) (quoting United States v. Gelzer, 50 F.3d 1133, 1139 (2d Cir. 1995)).

        The SEC does not identify who the alleged affiliates or associates of Pustelnik are.

Whoever they are, they are not parties to the action, and the SEC has provided no basis why

alleged payments from one non-party to this action, Avalon Fund Activ, to other non-parties to

this action, could possibly be relevant to any of the claims in this case. It is clear that the SEC is

just trying to smear to Pustelnik with speculation and innuendo because it has no actual hard

evidence connecting him to any of the alleged wrongdoing in the complaint. Evidence



                                                      2
         Case 1:17-cv-01789-DLC Document 433 Filed 09/13/19 Page 3 of 3



concerning alleged payments made by parties or non-parties to this case to unidentified

individuals who are allegedly associated with Mr. Pustelnik are irrelevant, prejudicial and will be

confusing to the jury. They should be excluded from this case.

                                         CONCLUSION

       For these reasons, the Court should issue an Order granting Defendants’ Motion in limine

and precluding the SEC from introducing evidence concerning alleged payments to alleged

affiliates and associated of Pustelnik, and granting such other and further relief as the Court

deems just and proper.

Dated: September 13, 2019

                                                      Respectfully submitted,



                                                      _____________________________
                                                      James M Wines
                                                      Law Office of James M Wines
                                                      1802 Stirrup Lane
                                                      Alexandria, VA 22308
                                                      202.297.6768
                                                      winesj@wineslegal.com

                                                      Steven Barentzen
                                                      Law Office of Steven Barentzen
                                                      17 State Street, Suite 400
                                                      New York, NY 10004
                                                      Phone: (917) 476-0953
                                                      Fax: (202) 888-6268
                                                      Steven@barentzenlaw.com

                                                      Attorneys for Defendants Sergey Pustelnik,
                                                      Nathan Fayyer and Avalon FA LTD




                                                     3
